                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION


EDWARD GENE OCHOA                                 §

VS.                                               §             CIVIL ACTION NO. 1:17-CV-273

WARDEN, FCI BEAUMONT                              §

            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Edward Gene Ochoa, a federal prisoner formerly confined at FCI Beaumont,
proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After a careful review, this court finds the objections lacking in merit. As outlined by the

Magistrate Judge, the Supreme Court has not expressly held that Mathis applies retroactively to

cases on collateral review. Mathis v. United States, 136 S.Ct. 2243 (2016). Furthermore,

petitioner challenges a sentencing enhancement. Thus, petitioner’s challenge does not suggest that

he was convicted of a nonexistent offense. See In re Bradford v. Tamez, 660 F.3d 226, 230 (5th

Cir. 2011) (“a claim of actual innocence of a career offender enhancement is not a claim of actual

innocence of the crime of conviction and, thus, is not the type of claim that warrants review under

§ 2241); Padilla v. United States, 16 F.3d 424, 427 (5th Cir. 2005); Kinder v. Purdy, 222 F.3d
209, 213-14 (5th Cir. 2000).      This Court is bound by Fifth Circuit Court precedent and

petitioner’s objections lack merit.

                                            ORDER

       Accordingly, the petitioner’s objections are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.

       SIGNED this the 26 day of October, 2018.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                               2
